DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on November 26, 2021, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on March 28, 2022, has been entered.
	Claims 1, 3-10, 12-16 and 18-24 are pending in the instant invention.  According to the Amendments to the Claims, filed March 31, 2022, claims 1, 3-10, 12, 13, 15, 16 and 18-20 were amended, claims 2, 11 and 17 were cancelled and claim 22-24 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/051558, filed September 18, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/559,944, filed September 18, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on November 4, 2021, is acknowledged: a) Group I - claims 1, 3-10, 12, 18-20 and 22-24; and b) solid form comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido-[1,6-b]pyridazin-6-one (VX-745) and at least one coformer - p. 44-45, Table 7, Example 24.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on August 6, 2021.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable cocrystals comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido-[1,6-b]pyridazin-6-one (VX-745) and at least one coformer.  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 13 and 14, directed to a method for reducing or inhibiting p38 mitogen activated protein kinase expression or activity in a patient in need thereof, wherein the method comprises administering… a cocrystal comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluoro-phenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer; (ii) claim 15, directed to a process for preparing a cocrystal comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer; (iii) claim 16, directed to a process for preparing a cocrystal comprising 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer; and (iv) claim 21, directed to a method for reducing or inhibiting p38 mitogen activated protein kinase expression or activity in a patient in need thereof, wherein the method comprises administering… a pharmaceutical composition comprising a cocrystal comprising 5-(2,6-dichloro-phenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745) and at least one coformer, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on June 4, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on August 6, 2021, or the Final Rejection, mailed on November 26, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed March 31, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1, 3-10, 12-16 and 18-24 is contained within.

Reasons for Allowance

	Claims 1, 3-10, 12-16 and 18-24 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a cocrystal comprising a coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, gentisic acid, glutaric acid, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, malonic acid, nicotinic acid, phenol, L-proline, salicylic acid, sorbic acid, thiamine hydrochloride, L-threonine, urea, and zinc chloride and 5-(2,6-dichlorophenyl)-2-((2,4-difluorophenyl)thio)-6H-pyrimido[1,6-b]pyridazin-6-one (VX-745), as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.

	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624